        Case 6:18-cr-00546-AA    Document 90   Filed 01/15/21   Page 1 of 8




                  IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF OREGON

                                EUGENE DIVISION




UNITED STATES OF AMERICA,                              Case No. 6:18-cr-00546-AA
                                                        OPINION AND ORDER

      vs.

RANDALL NEAL WYNN,

            Defendant.


AIKEN, District Judge:

      Now before the Court is defendant Randall Wynn’s Motion to Reduce Sentence

Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). Doc. 77. Specifically, defendant seeks a

reduction of his sentence to time served and a revision of his supervised release

conditions to include a term of home confinement. Defendant asserts that his age

and medical conditions, which include hypertension, a history of smoking, and colon

polyps asthma, coupled with unsafe conditions at United States Penitentiary (“USP”)

Lompoc, place him at a heightened risk of complications and long-term side effects




Page 1 – OPINION AND ORDER
        Case 6:18-cr-00546-AA     Document 90     Filed 01/15/21   Page 2 of 8




associated with the 2019 novel coronavirus (“COVID-19”). For the following reasons,

the motion is DENIED.

                                  BACKGROUND

      On December 12, 2018, defendant pleaded guilty to one count of possession

with intent to distribute 500 grams or more of a mixture or substance containing

methamphetamine in violation of 21 U.S.C. § 841(a)(l), (b)(l)(A)(viii) and one count of

possession with intent to distribute 50 grams or more of a mixture or substance

containing methamphetamine in violation of 21 U.S.C. § 841(a)(l), (b)(l)(B)(viii). Doc.

31.   Defendant entered this plea as part of a negotiated agreement with the

government. Doc. 20.

      Defendant was sentenced to 125 months in custody to run concurrently on both

counts, with a five-year term of supervised released to follow. Doc. 46.    Later, the

defendant brought a motion to vacate or correct his sentence pursuant to 28 U.S.C. §

2255. Doc. 53. The parties reached an agreement regarding the issues raised in the

motion and jointly requested that the Court resentence defendant.          The Court

ultimately resentenced defendant to 120 months in custody on both counts to run

concurrently. Doc. 75. One month later, defendant filed the present motion for

compassionate release. Doc. 77.

      The Court heard oral argument in this matter on June 25, 2020 and took the

matter under advisement. Defendant previously wrote to the Court, reporting that

from March 24, 2020 to April 4, 2020, he was exhibiting symptoms of COVID-19.

Defendant was never tested for the virus or examined by a physician during this




Page 2 – OPINION AND ORDER
        Case 6:18-cr-00546-AA     Document 90      Filed 01/15/21   Page 3 of 8




period. Accordingly, the Court ordered that defendant be tested COVID-19. On July

14, 2020, the government reported that defendant had tested negative for the virus

and represented that the U.S. Bureau of Prisons (“BOP”) does not perform antibody

tests on inmates.

                                 LEGAL STANDARD

      A district court generally “may not modify a term of imprisonment once it has

been imposed.” 18 U.S.C. § 3582(c); see Dillon v. United States, 560 U.S. 817, 824–25

(2010). Compassionate release under 18 U.S.C. § 3582(c)(1)(A) provides an exception

in rare cases. As amended by the First Step Act, 18 U.S.C. § 3582(c)(1)(A) authorizes

courts to modify terms of imprisonment as follows:

      [T]he court, upon motion of the Director of the Bureau of Prisons, or
      upon motion of the defendant after the defendant has fully exhausted
      all administrative rights to appeal a failure of the Bureau of Prisons to
      bring a motion on the defendant’s behalf or the lapse of 30 days from the
      receipt of such a request by the warden of the defendant’s facility,
      whichever is earlier, may reduce the term of imprisonment (and may
      impose a term of probation or supervised release with or without
      conditions that does not exceed the unserved portion of the original term
      of imprisonment), after considering the factors set forth in section
      3553(a) to the extent that they are applicable, if it finds that—

      (i) extraordinary and compelling reasons warrant such a reduction; [. . .]

      and that such a reduction is consistent with applicable policy statements
      issued by the Sentencing Commission[.]

18 U.S.C. § 3582(c)(1)(A).

      The    relevant   policy   statement   for   sentence   reductions   under   the

compassionate release statute is found in the U.S. Sentencing Guidelines, § 1B1.13.

The policy statement identifies several “extraordinary and compelling reasons,”




Page 3 – OPINION AND ORDER
        Case 6:18-cr-00546-AA     Document 90     Filed 01/15/21   Page 4 of 8




U.S.S.G. § 1B1.13(1)(A) & cmt. 1, requires a finding that the defendant does not pose

a danger to others or the community under the factors provided in 18 U.S.C. § 3142(g),

id. § 1B1.13(2), and observes that “[t]he court is in a unique position to determine

whether the circumstances warrant a reduction . . . after considering the factors set

forth in [§ 3553(a)] and the criterial set forth in this policy statement, such as . . .

whether the defendant is a danger,” id. § 1B1.13 cmt. 4.

      Defendant bears the burden to establish that he satisfied the procedural

prerequisites for judicial review and compelling and extraordinary reasons to justify

compassionate release. 18 U.S.C. § 3582(c)(1)(A).

                                    DISCUSSION

      As an initial matter, defendant’s motion is properly before the Court because

more than thirty days have passed since defendant submitted his request and the

Warden has not responded to it. See Brown v. United States, 411 F. Supp. 3d 446,

452 (S.D. Iowa 2019) (“Exhaustion occurs when the BOP denies a defendant’s

application or lets thirty days pass without responding to it”) (internal citations

omitted).

      The remaining questions for the Court are: (1) whether defendant has

presented extraordinary and compelling reasons for a sentence reduction considering

the § 3553(a) sentencing factors, and (2) whether a reduction will be consistent with

applicable policy statements from the Sentencing Commission, particularly, whether

defendant is a danger under the § 3142(g) factors. The Court will assess each of these

prongs in turn.




Page 4 – OPINION AND ORDER
          Case 6:18-cr-00546-AA   Document 90     Filed 01/15/21   Page 5 of 8




I.    Extraordinary and Compelling Circumstances

      Section 1B1.13 of the U.S. Sentencing Guidelines identifies four categories of

extraordinary and compelling reasons. See U.S.S.G. § 1B1.13 cmt. n. 1(A)-(D). As

relevant here, § 1B1.13 provides that extraordinary and compelling reasons exist,

inter alia, when “the defendant is suffering from a serious physical or medical

condition, that substantially diminishes the ability of the defendant to provide

selfcare within the environment of a correctional facility and from which he or she is

not expected to recover” and in circumstances “other than, or in combination with”

the other three categories. U.S.S.G. § 1B1.13 cmt. n.1(A)(ii), 1(D). The Court finds

that these two categories of circumstances are present in this case.1 Defendant is 60

years old and contends that he suffers from hypertension, gastrointestinal issues, a

history of heavy smoking, being overweight and having a family history of diabetes

and strokes.

      Considering the above information and circumstances of defendant’s

confinement, the Court concludes that defendant is suffering from chronic and serious

medical conditions which significantly diminish his ability to provide self-care in the

environment where he is held. See United States v. Colvin, 2020 WL 1613943, at *4




      1     Although the fourth category of “extraordinary and compelling
circumstances” from the U.S. Sentencing Guidelines encompasses other
circumstances as determined by the BOP director, § 1B1.13 cmt. n. 1(D), the Court
concludes, for the reasons stated in United States v. Barber, that it is not constrained
under the current policy statement “by the BOP Director’s determination of what
constitutes extraordinary and compelling reasons for a sentence reduction.” No. 6:18-
cr-00446-AA-1, 2020 WL 2404679, at *6 (D. Or. May 12, 2020) (internal quotation
marks omitted).


Page 5 – OPINION AND ORDER
        Case 6:18-cr-00546-AA    Document 90     Filed 01/15/21   Page 6 of 8




(D. Conn. Apr. 2, 2020). While this presents a closer question than other cases, the

Court finds these conditions coupled with threat of COVID-19 would constitute

extraordinary and compelling reasons justifying release

II.   § 3553(a) Factors

      Next, the Court reviews the § 3553(a) sentencing factors.       In imposing a

sentence which is “sufficient, but not greater than necessary,” a court considers,

among other things, the nature and circumstances of the offense, the history and

characteristics of the defendant, community safety, the kinds of sentences available,

the need to avoid unwanted disparities in sentencing, and all other obligations of

sentencing including punishment, deterrence, and rehabilitation.        18 U.S.C. §

3553(a). The Court is persuaded that the applicable § 3553(a) factors do not support

defendant’s request for compassionate release.

      The Court acknowledges that defendant’s underlying offenses were serious and

they were committed relatively recently. He has multiple convictions for drug, gun,

and elude offenses which span several decades. Defendant’s conviction most recent

conviction covered conduct as recent as 2017 and 2018.        The Court sentenced

defendant to the higher end of his advisory guideline range in this case, because his

activity warranted it. Defendant is currently scheduled to be released from custody

on September 11, 2026. Though the Court commends defendant for his work while

servicing his current sentence, reducing his sentence to time served would not be

sufficient under these facts.

///




Page 6 – OPINION AND ORDER
           Case 6:18-cr-00546-AA     Document 90    Filed 01/15/21   Page 7 of 8




III.      Dangerousness

          Finally, the Court considers whether defendant presents a danger to the

community.       U.S.S.G. § 1B1.13(2).   Under § 3142(g), a court must consider the

following factors in determining whether conditions of release will reasonably assure

the safety of any other person and the community: (1) the nature and circumstances

of the offense charged, (2) the weight of the evidence against the person, (3) the

history and characteristics of the person, and (4) the nature and seriousness of the

danger to any person or the community that would be posed by the person’s release.

18 U.S.C. § 3142(g).

          The Court finds that defendant fails to show that he would not present a

danger to the community if released. As noted previously, the criminal activity in

this matter was significant and dangerous. Further, defendant has a long history of

engaging in similar behavior even into his mid to late-50’s. Defendant has also been

unsuccessful on supervision in the past. Defendant has shown that he has been

unwilling to comply the term of post-prison supervision.             He also committed

significant new crimes while on supervision. Finally, defendant’s behavior pending

sentencing in this matter concerns the Court. After entering a plea in this case,

defendant sent several threatening messages to a woman he felt cooperated with

police.

          After considering all the factors in § 3142(g), the Court finds that defendant

would present a danger to the community were this motion granted.

///




Page 7 – OPINION AND ORDER
        Case 6:18-cr-00546-AA   Document 90   Filed 01/15/21   Page 8 of 8




                                CONCLUSION

      For reasons set forth herein, defendant’s motion for compassionate release

(doc. 77) is DENIED.

      IT IS SO ORDERED.

                  15th day of January 2021.
      Dated this _____



                                   /s/Ann Aiken
                           __________________________
                                  Ann Aiken
                          United States District Judge




Page 8 – OPINION AND ORDER
